DETAILED ACTION
Claims 12 and 14 are canceled.
Claims 1-11, 13 and 15-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,128728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention recite specific techniques for caching and distributing content titles stored on a plurality of fixed core cache devices at multiple locations to a plurality of mobile edge cache in a mobile environment when the mobile edge caches come near the fixed core caches or establish a communication link with one or more fixed high speed network interfaces. More specifically, the claim recites methods and systems for updating the fixed edge caches with content title segments not stored in the fixed edge cache from the mobile edge caches as they come within range as opposed to getting the content title segments from a central cache. Based on these features, and further search conducted subsequent to the Applicant’s response, the claims are deemed in condition for allowance. The prior art of record neither teaches nor suggests all the features of claims 1-11, 13 and 15-23. Though the prior arts listed below relate to similar 

Bourlas et al. (US 20160249182) teaches a fixed content server stores electronic content for delivery to a nomadic server on a vehicle. A schedule for arrival and departure of the vehicle transporting the nomadic server at a destination location is obtained, and a destination content server is identified. An electronic package is generated to contain an identifier for the vehicle and an identifier for the destination content server. Delivery of the electronic package to the destination content server at the destination location is initiated based on the schedule for arrival of the vehicle transporting the nomadic server to the destination location so delivery of the electronic package is initiated while the vehicle is traveling to the destination location. A time is determined to upload the electronic package from the destination content server to the nomadic server of the vehicle. Quality of service that a network uses to deliver the electronic package is provisioned based thereon.

Richardson et al. (US 8,756,341) teaches a system, method and computer-readable medium for request routing based on content popularity information are provided. A client computing device transmits a first DNS query to a content delivery network service provider. The content delivery network service provider transmits an alternative resource identifier in response to the client computing device DNS query. The alternative resource identifier is selected as a function of popularity information pertaining to the requested resource. The client computing device then transmits a second DNS query to the content delivery network service provider. The content delivery network service provider can then either resolve the second DNS query with an IP address of a cache component or transmit another alternative resource identifier that will resolve to the content delivery network service provider. The process can repeat until a DNS nameserver resolves a DNS query from the client computing device.

Amir et al. (US 20130054728) teaches a system and a method for streaming, the method may include: intercepting, by a redirector, a request from a streaming application, to receive metadata indicative of location of multiple video file segments; sending to the streaming application metadata that points to locations of cached video file segments within a single streaming cache or multiple streaming caches and points to locations outside the streaming cache of other video file segments that are not cached; receiving, by the streaming cache, a request from the streaming application to receive a cached video file segment; sending from the streaming cache the cached video file segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454